DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.
Response to Amendment
The amendment filed on 03/23/2021 is acknowledged and entered by the Examiner. Claims 1-3, 5, 6, and 8 have been amended. Claims 4, 7, and 9 have been canceled. Claims 1-3, 5, 6, and 8 are currently pending in the instant application.  
The rejection of claims 1-3 and 8 under 35 U.S.C. 103 as being unpatentable over Uenae (JP 2015-053152 A) in view of Choi (US 2013/0236778 A1) is withdrawn in view of Applicant’s amendment.
withdrawn in view of Applicant’s amendment.
The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Uenae (JP 2015-053152 A) and Choi (US 2013/0236778 Al) and further in view of Sakurai (US 2016/0240854 Al) is withdrawn in view of Applicant’s amendment.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 03/23/2021, 03/31/2021, and 04/05/2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. An initialed copy accompanies this Office Action.  
Examiner’s Statement of Reason for Allowance
Claims 1-3, 5, 6, and 8 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 03/22/2021, have been carefully reviewed and searched. The closest new prior arts found are to US 2009/0305139 A1 (hereinafter Oh) and US 2016/0240854 A1 (Sakurai, cited in the previous Office action). 
	Sakurai discloses a cathode (a positive electrode) useful in polyvinyl alcohol (PVA) useful as cathode (positive electrode) in lithium ion secondary battery (See [0001]).  
	Oh discloses an electrode mix useful in a lithium secondary battery comprises a mixture of a polyvinyl alcohol having a degree of saponification of 80% or higher and polyvinyl pyrrolidone having a molecular weight of 1,000 to 1,000,000 (See [0001], [0024], and [0029]). 
	Sakurai and Oh, alone or in combination, does not with a lithium-sulfur battery comprises a positive electrode (a cathode) comprises a polyvinyl alcohol binder having a degree of saponification within the claimed range of 87-89 mol% and a viscosity of 3.2-3.6 mPas combined with a lithium polyacrylate binder having a molecular weight of 450,000 to 1,250,000 as required in amended claim 1. Moreover, there is current no prior art to provides a motivation to modify the batteries of Sakurai and Oh to include a lithium polyacrylate binder having a molecular weight of 450,000 to 1,250,000 with a polyvinyl .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761